                                  Law Offices of Ezra Spilke
                                                                          1825 Foster Avenue, Suite 1K


MEMO ENDORSED
                                                                            Brooklyn, New York 11230
                                                                                      t: (718) 783-3682
                                                                                e: ezra@spilkelaw.com
                                                                                   www.spilkelaw.com
                                                             December 23, 2019

 BY ECF
                                                         USDC SDNY
 Hon. Valerie E. Caproni
                                                         DOCUMENT
 United States District Court
                                                         ELECTRONICALLY FILED
 Southern District of New York
                                                         DOC #:
 40 Foley Square
                                                         DATE FILED: 12/26/2019
 New York, New York 10007

 Re:    United States v. Montes et al., No. 18-CR-840(VEC)
        Client: Dejan Piskacek

 Dear Judge Caproni:

        This letter is respectfully submitted to request a thirty-day adjournment of Dejan
 Piskacek's January 8, 2020, sentencing hearing. Mr. Piskacek, both himself and through counsel,
 have requested and are still awaiting records relevant to Court's consideration of the 18 U.S.C.
 § 3553(a) factors. This is the first request for an adjournment by either party. I have conferred
 with counsel for the government who has no objection to this request. I appreciate the Court's
 considerate attention to this matter.

                                                             Respectfully submitted,

                                                             /s/ Ezra Spilke
                                                             Law Offices of Ezra Spilke
                                                             Counsel for Dejan Piskacek

 Cc:    All counsel of records by ECF



                                        Application GRANTED. The sentencing hearing
                                        scheduled for January 17, 2020, is ADJOURNED to
                                        February 5, 2020, at 11:00 a.m. The parties sentencing
                                        submissions are due no later than January 22, 2020.

                                         SO ORDERED.



                                                              12/26/2019
                                         HON. VALERIE CAPRONI
                                         UNITED STATES DISTRICT JUDGE
